Citation Nr: 0905983
Decision Date: 02/18/09	Archive Date: 03/12/09

Citation Nr: 0905983	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  06-25 035	)	DATE FEB 18 2009
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from January 1979 to October 1984; from January 2, 1991 
to April 26, 1991; from October 1995 to April 1996; and from 
June 1, 1997 to August 30, 1997.  

Procedural history

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a November 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania which, in part, denied the 
Veteran's claim of entitlement to service connection for 
multiple sclerosis.  
The Veteran disagreed with the RO's decision and perfected an 
appeal.  Original jurisdiction now resides with the RO in 
Columbia, South Carolina.  

In March 2008, the Board denied the Veteran's service 
connection claim for multiple sclerosis.  Subsequently, the 
Veteran filed a Motion for Reconsideration with respect to 
the multiple sclerosis issue.  In November 2008, a Deputy 
Vice Chairman of the Board ordered reconsideration of the 
Board's March 2008 decision.  See 38 U.S.C.A. § 7103(b) (West 
2002).  This matter is now before a reconsideration panel.

Issue not on appeal

In March 2008, the Board also denied the Veteran's claim of 
entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD).  
The Veteran did not include the PTSD issue on her Motion for 
Reconsideration.  Accordingly, the Board's decision on that 
issue is not before this panel.




FINDINGS OF FACT

1.  The Veteran served ninety consecutive days on active duty 
between June 1, 1997 and August 30, 1997.   

2.  The Veteran is currently diagnosed with multiple 
sclerosis. 

3.  The medical evidence of record indicates that the 
Veteran's current multiple sclerosis was manifested to a 
compensable degree within seven years after her separation 
from active military service.


CONCLUSION OF LAW

Multiple sclerosis was incurred within seven years of active 
military service; service connection is accordingly granted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters. 
The Board will then render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

A VCAA notice letter was sent to the Veteran regarding her 
service connection claim in December 2005.  This letter 
appears to be adequate.  The Board need not, however, discuss 
in detail the sufficiency of the VCAA notice letter in light 
of the fact that the Board is granting the claim.  Any 
potential error on the part of VA in complying with the 
provisions of the VCAA has essentially been rendered moot by 
the Board's grant of the benefit sought on appeal.

The Board also notes the Veteran has been provided notice 
regarding degree of disability and effective date as required 
by the recent decision of the United States Court of Appeals 
for Veterans Claims in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) in a letter dated June 29, 2006.  As will be discussed 
in detail below, the Board is granting the Veteran's claim.  
It is not the Board's responsibility to assign a disability 
rating or an effective date in the first instance.  The Board 
is confident that if required, the Veteran will be afforded 
any additional appropriate notice needed under Dingess.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal. 

Relevant law and regulations 

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).



Service connection - multiple sclerosis

For multiple sclerosis, service connection may be granted on 
a presumptive basis if the disease becomes manifest to a 
compensable degree within seven years following separation 
from a period of qualifying active service lasting 90 or more 
days.        38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).  

The Board observes in passing that the regulation calls for 
the claimed disease to be manifested to a "compensable" 
degree, that is "to a degree of 10 percent or more."  See 
38 C.F.R. § 3.307(a)(3) (2008).  Any manifestation of 
multiple sclerosis is rated 30 percent disabling.  See 38 
C.F.R. § 4.124a, Diagnostic Code 8018 (2008).  Thus, any 
manifestation of multiple sclerosis within the seven year 
presumptive period would be to a compensable degree.

Qualifying service

As discussed above, service connection may be granted for 
disability incurred in active military service.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002).  Active military service 
is defined, in part, as active duty and any period of active 
duty for training (ACDUTRA).  See 38 U.S.C.A. § 101(24) (West 
2002); see also Biggins v. Derwinski, 1 Vet. App. 474, 478 
(1991).

The presumption provisions contained in 38 C.F.R. §§ 3.307 
and 3.309 applies only to periods of active duty, not active 
duty for training (ACDUTRA).  See Paulson v. Brown, 7 Vet. 
App. 466, 469-70 (1995) [if claim relates to period of 
ACDUTRA, a disease or injury resulting in disability must 
have manifested itself during that period].

Analysis

The Veteran contends that she is entitled to service 
connection for multiple sclerosis because she has presented 
evidence that documents the onset of multiple sclerosis 
symptomatology within the seven year presumptive period after 
90 days of continuous active duty military service.

It is not in dispute that the Veteran currently has multiple 
sclerosis.  What must be determined in this case, is whether 
presumptive service connection for such is warranted under 38 
C.F.R. §§ 3.307 and 3.309.  The key inquiry is whether the 
evidence establishes that the Veteran served 90 consecutive 
days of active duty service.  If not, the presumptive 
provisions are inapplicable.  See Paulson, supra.  
If so, it must then be determined whether the Veteran's 
multiple sclerosis was first manifested within seven years of 
that service.

With respect to the matter of 90 days of continuous active 
duty service, the Veteran's Certificate of Release or 
Discharge from Active Duty (DD-214) indicates that she served 
on active duty from June 1, 1997 to August 30, 1997, a period 
of 91 days.  Accordingly, the active duty service necessary 
for the applicability of the seven-year presumptive period 
has been shown.  

With respect to the Veteran's onset of multiple sclerosis, 
she left active duty service in August 1997.  The seven-year 
presumptive period thus ended in August 2004.  
It appears from the record that the initial diagnosis of 
multiple sclerosis was in September 2003.  See a September 
26, 2003 report by Dr. J.F.  In that report, Dr. J.F. stated 
that the Veteran's MRI results and clinical symptoms "all 
meet the criteria for a diagnosis of multiple sclerosis," 
and that "she would definitely meet criteria for initiation 
of therapy for multiple sclerosis".  Additionally, a 
December 2003 private treatment record indicates a clear 
diagnosis of multiple sclerosis, as does a January 2004 
Disability Examination performed by Dr. P.J.B.  See the 
December 29, 2003 report of Dr. V.J.D.; see also the January 
20, 2004 Disability Examination report of Dr. P.J.B. It is 
therefore clear that multiple sclerosis was initially 
diagnosed within the seven year presumptive period.  No 
evidence serves to rebut the statutory presumption.  See 
38 C.F.R. § 3.307.

In summary, the Board finds that the evidence of record 
indicates that the Veteran's multiple sclerosis was 
manifested to a compensable degree within seven years after 
her separation from a period of active duty military service 
in excess of 90 days.    Therefore, service connection for 
multiple sclerosis is granted.  


ORDER

Service connection for multiple sclerosis is granted.




____________________________                       
____________________________
        ROBERT E. SULLIVAN			          MICHAEL A. 
HERMAN
            Veterans Law Judge,                                        
Acting Veterans Law Judge
       Board of Veterans' Appeals                                  
Board of Veterans' Appeals



	                                       
_____________________________
BARRY F. BOHAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


Citation Nr: 0807910	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  06-25 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The appellant and her spouse




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active duty from January 1979 to October 
1984, January 1991 to April 1991, October 1995 to April 1996, 
and June 1997 to August 1997.  He had 10 years, 4 months and 
18 days of inactive service.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Philadelphia, Pennsylvania, which, in pertinent part, denied 
the veteran's claim of entitlement to service connection for 
multiple sclerosis and granted the veteran's claim of 
entitlement to service connection for PTSD.  A 30 percent 
initial disability evaluation was assigned for the veteran's 
PTSD, effective August 31, 2004.

The veteran's claims file was subsequently transferred to the 
RO in Columbia, South Carolina.


FINDINGS OF FACT

1.  The medical evidence of record does not show that 
multiple sclerosis, initially manifested more than seven 
years following her period of active duty, is causally or 
etiologically related to a period of active duty, or a period 
of active duty for training or inactive duty training. 

2.  Throughout the rating period on appeal, the veteran's 
PTSD has been manifested by anxiety, depression, and 
nightmares, productive of impairment comparable to no more 
than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.


CONCLUSIONS OF LAW

1.  Multiple sclerosis was not incurred in or aggravated by 
active duty, active duty for training, or inactive duty 
training, nor may multiple sclerosis be presumed to have been 
so incurred or aggravated.  38 U.S.C.A. §§ 101(2), 101(22-
24), 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. § 3.6, 
3.159, 3.303, 3.307, 3.309 (2007).

2.  The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As the November 2005 rating decision on appeal granted the 
veteran's claim of entitlement to service connection for 
PTSD, such claim is now substantiated.   As such, her filing 
of a notice of disagreement as to the initial rating assigned 
does not trigger additional notice obligations under 
38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as to 
the initial rating assignment triggers VA's statutory duties 
under 38 U.S.C.A. §§  5104 and 7105, as well as regulatory 
duties under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefits allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.
  
The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic codes (DC) for the veteran's PTSD, and 
included a description of the rating formulas for all 
possible schedular ratings under the relevant diagnostic 
code.  The appellant was thus informed of what was needed not 
only to achieve the next-higher schedular rating, but also to 
obtain all schedular ratings above the disability evaluation 
that the RO had assigned.  

In addition, December 2004, June 2006, and August 2006 VCAA 
letters explained the evidence necessary to substantiate her 
claim of entitlement to service connection and her claim for 
an increased initial disability evaluation.  These letters 
also informed her of her and VA's respective duties for 
obtaining evidence, as well as requested that the veteran 
submit any additional evidence in her possession pertaining 
to her claims. 

In addition, the June 2006 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  However, because the instant decision 
denies the veteran's claims, no disability rating or 
effective date will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this service connection appeal was 
decided after the issuance of an initial, appropriate VCAA 
notice.  As such, there was no defect with respect to timing 
of the VCAA notices.

The content of the service connection notice provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claims and to respond to VA notice.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA examination reports 
and treatment records, and private medical records.  In this 
regard, the Board notes that at the August 2007 Board 
hearing, the veteran reported weekly outpatient treatment, 
and as noted above, the record contains VA outpatient 
treatment records, including through 2006.  Additionally, the 
claims file contains the veteran's own statements in support 
of her claim, including a transcript of her testimony at a 
hearing before the undersigned Veterans Law Judge (VLJ).  The 
Board has carefully reviewed such statements and concludes 
that she has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record for 
the time period at issue, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Entitlement to Service Connection

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Where a veteran served continuously for ninety days or more 
during a period of war, or after December 31, 1946, multiple 
sclerosis shall be presumed to have been incurred or 
aggravated in service, even if there is no evidence of such 
disease during service, if manifest to a degree of 10 percent 
or more within seven years of service, unless there is 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  

Under the applicable law, a "veteran" is an individual who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 
C.F.R.  § 3.1 (2007).  The term "active military, naval, or 
air service" includes active duty, any period of active duty 
for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in 
line of duty or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident occurring 
during such training.  38 U.S.C.A. §§ 101(22), 101(23), 
101(24) (West 2002).  Once a claimant has established 
"veteran" status through the performance of "active 
service," he is entitled to certain presumptions afforded to 
veterans.  



Analysis

The Board has thoroughly reviewed the record and has 
determined that service-connection is not warranted for 
multiple sclerosis.  The Board finds that the veteran has not 
shown by competent medical evidence that her currently 
manifested multiple sclerosis is causally or etiologically 
related to any period of active duty service, and it is not 
presumed to have had its onset during active service, or 
within seven years following active service.  The Board also 
finds that the appellant has not shown by competent medical 
evidence that her currently manifested multiple sclerosis is 
the result of a disease incurred or aggravated in the line of 
duty during a period of active duty for training, or that her 
multiple sclerosis is the result of an injury incurred or 
aggravated in the line of duty during a period of inactive 
duty training.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000) ("A veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").  

The service medical records are absent any findings of 
multiple sclerosis during any period of active duty service.  
There is no competent medical evidence that the veteran's 
headaches, sinus problems, or foot problems in general during 
active duty service were early manifestations of multiple 
sclerosis.  The Board notes that, in the absence of 
demonstration of continuity of symptomatology, or a competent 
nexus opinion, the initial demonstration of current 
disability years after service is too remote from service to 
be reasonably related to service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

Similarly, the first possible diagnosis of multiple sclerosis 
occurred in September 2003.  The Board notes that multiple 
sclerosis has a seven-year presumption period.  Multiple 
sclerosis was not diagnosed until 2003, which is many years 
following the veteran's discharge from active duty service.  
There are also no complaints of or findings of symptomatology 
associated with multiple sclerosis medically documented 
within the seven-year presumption period.  As such, in the 
absence of competent medical evidence that the date of onset 
of multiple sclerosis coincided with any period the veteran 
served on active duty, or within seven years from her 
separation from these periods of service, service connection 
cannot be established on either a direct or presumptive 
basis.  See 38 C.F.R. § 3.303(a) (service connection requires 
that the facts "affirmatively [show] inception or 
aggravation . . . .").  

Lastly, the Board notes that service records show that the 
veteran had a period of active duty from June 1997 to August 
1997, which is within 7 years prior to her diagnosis of 
multiple sclerosis in September 2003.  However, this period 
of service numbered less than 90 days.  In order to be 
entitled to the seven-year presumption, the appellant must be 
a "veteran" and served for 90 continuous days during the 
period to which she seeks to attribute the diagnosis of 
multiple sclerosis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309.  Therefore, 
the veteran is not entitled to consideration of whether 
multiple sclerosis manifested during a seven-year period from 
this period of active duty service.  

More significantly, none of the veteran's medical providers 
related her multiple sclerosis to her military service.  See 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In 
order for service connection for a particular disability to 
be granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.'"  
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

As the veteran seeks service connection for a disease, the 
Board need not discuss whether multiple sclerosis manifested 
during a period of inactive duty training.  38 U.S.C.A. §§ 
101(23), 101(24).  Service connection cannot be granted for a 
disease having been incurred or aggravated during a period of 
inactive duty training.  Id.  For inactive duty training, 
service connection can be granted only for an injury that was 
incurred or aggravated in such service.  Id. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b) (2003); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Entitlement to an Increased Disability Evaluation

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, where an 
award of service connection for a disability has been granted 
and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned 
for separate periods of time based on the facts found.  In 
other words, evaluations may be "staged."  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  This, in turn, will 
compensate the veteran for times since the effective date of 
his award when his disability may have been more severe than 
at other times during the course of his appeal.

Analysis

According to the current regulations, a mental disorder 
should be evaluated "based on all the evidence of record 
that bears on occupational and social impairment . . . ."  
See 38 C.F.R. § 4.126(a) (2006).  The veteran's PTSD is 
evaluated as 30-percent disabling.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent 
disability rating is warranted where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.

Whereas a 50 percent disability rating requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  See 38 C.F.R. § 4.130, Code 9411.

Upon reviewing the rating criteria in relation to the medical 
evidence of record, the Board finds that the veteran's 
overall disability picture is consistent with the currently 
assigned 30 percent rating, and that a higher evaluation is 
not warranted.  In this regard, the Board notes that where 
psychiatric manifestations have not been clinically 
distinguished from the service-connected PTSD, they are for 
consideration in rating the disability at issue.

The objective clinical evidence of record does not show that 
the veteran has difficulty understanding complex commands, 
impaired memory, impaired insight or judgment, disturbances 
of motivation and mood, or difficulty maintaining 
relationships.  Her October 2005 VA examination report, as 
well as her VA treatment records indicates she is correctly 
oriented (to time, person, place, situation, etc.) and 
cooperative, with good eye contact and adequate grooming.  In 
addition, there is no objective clinical evidence of 
delusions, suicidal or homicidal ideation, or hallucinations.  
There also is no persuasive evidence of obsessive-compulsive 
behavior, phobias, panic attacks, or poor impulse control.  
Nor is there any evidence of any psychomotor retardation, 
inappropriate behavior, or abnormal involuntary movement.  
Likewise, her speech is coherent and relevant and there is no 
evidence of an impaired thought process or psychoses.  
Records also show she is able to participate in many 
activities of daily living - despite her anxiety and 
nightmares, which are already contemplated by the currently 
assigned 30 percent evaluation.  (See, i.e., September 2004 
VA medical records, October 2005 VA examination report, 
January 2006 and August 2006 VA medical records).

The Board notes that, the veteran's Global Assessment of 
Functioning (GAF) score, as a result of the impact of her 
service-connected PTSD, was consistently 50.  A GAF score of 
41 to 50 is indicative of serious impairment in social, 
occupational, or school functioning.  See also 
38 C.F.R. § 4.130 and Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  However, an assigned GAF score must be considered in 
conjunction with the objective findings of record as a whole 
in determining the veteran's disability status.  

The Board also has considered whether the veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  However, the record does not present such an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular rating schedule 
standards.  See 38 C.F.R. § 3.321(b)(1).  There has been no 
showing by her or anyone on her behalf that her PTSD has 
caused marked interference with her employment (beyond that 
contemplated by his 30 percent schedular rating) or that PTSD 
necessitated frequent periods of hospitalization such that 
application of the regular schedular rating standards is 
rendered impracticable.  Indeed, the October 2005 VA examiner 
noted that the veteran's employment difficulties were related 
to her multiple sclerosis and other chronic disabilities.  As 
such, the Board finds that this case does not warrant 
referral to the Director of Compensation and Pension Service 
for extra-schedular consideration.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In view of the foregoing, the Board finds that, throughout 
the rating period on appeal, the preponderance of the 
competent evidence reveals that the veteran does not meet the 
criteria for an initial rating in excess of 30 percent for 
PTSD.


ORDER

Entitlement to service connection for multiple sclerosis is 
denied. 

Entitlement to an initial rating higher than 30 percent for 
PTSD is denied.



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


